People v Reyes (2015 NY Slip Op 06170)





People v Reyes


2015 NY Slip Op 06170


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2010-06674
 (Ind. No. 09-01103)

[*1]The People of the State of New York, respondent, 
vJose E. Reyes, appellant.


Thomas R. Villecco, Jericho, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Lisa M. Denig, Jennifer Spencer, and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered June 1, 2010, convicting him of criminal sexual act in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
Contrary to the defendant's contention, the County Court providently exercised its discretion in precluding him from offering expert testimony in support of his contention that he could not have written an alleged handwritten confession because he was illiterate (see People v Lemery, 107 AD3d 1593, 1594; People v White, 75 AD3d 109, 124; see generally People v Williams, 20 NY3d 579, 583-584; People v Lee, 96 NY2d 157, 162). Evaluation of the defendant's claim that he was illiterate was not beyond the ken of the typical juror (see People v Lemery, 107 AD3d at 1594; People v White, 75 AD3d at 124).
BALKIN, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court